DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,496,129.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2010/0298032) in view of Walker (US Publication 2012/0154288).


Lee does not explicitly disclose a first magnet in the lid body.  However, Walker discloses a first magnet (e.g. 120a or 120b) in a lid body 204 along with a second magnet (e.g. 120c or 120d) in a chassis body 202, and a magnetic sensor 122b in the lid body 204, wherein the second magnet is positioned on the chassis body to influence the amount of magnetic flux detected by the magnetic sensor based on relative position of the lid body and the chassis body.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a first magnet in the lid body, as disclosed in Walker, with the apparatus as otherwise disclosed in Lee so as to improve the accuracy of the magnetic sensor.  Walker, paragraph 0066.  Lee also suggests that the number and location of sensors and/or magnets may be varied.  Lee, paragraph 0136.  
In re Claim 2, Lee discloses wherein the magnetic sensor 11 or 21 is configured to determine a current positional state of a plurality of states of the lid body 101 relative to the chassis body 102 based on the amount of magnetic flux from the first magnet 12 detected.  Lee, paragraph 0119.
In re Claims 7 and 13, Lee as modified by Walker discloses wherein the first magnet (120a or 120b in Walker) and the magnetic sensor (122a or 122b in Walker) are spaced apart a predetermined distance.  Lee as modified by Walker also discloses wherein a direction of a 
In re Claim 8, Lee discloses an apparatus comprising: a sensor 11; and a processor 180 coupled to the sensor, wherein: the sensor is configured to detect an amount of magnetic flux from a first magnet 12 positioned at least a predetermined distance from the apparatus, and based on the amount of magnetic flux detected by the sensor the processor is configured to determine a current positional state of a plurality of positional states of a lid body 101 relative to a chassis body 102.  
Lee does not explicitly disclose a second magnet relative to the first magnet that varies the magnetic flux.  However, Walker discloses a first magnet (e.g. 120a or 120b) in a lid body 204 along with a second magnet (e.g. 120c or 120d) in a chassis body 202, and a magnetic sensor 122b in the lid body 204, wherein the second magnet is positioned on the chassis body to influence the amount of magnetic flux detected by the magnetic sensor based on relative position of the lid body and the chassis body.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a first magnet in the lid body, as disclosed in Walker, with the apparatus as otherwise disclosed in Lee so as to improve the accuracy of the magnetic sensor.  Walker, paragraph 0066.  Lee also suggests that the number and location of sensors and/or magnets may be varied.  Lee, paragraph 0136.  
In re Claim 14, Lee discloses a method comprising detecting, by a magnetic sensor 11, an amount of magnetic flux from a first magnet 12 positioned at least a predetermined distance 
Lee does not explicitly disclose a second magnet relative to the first magnet that influences the magnetic flux.  However, Walker discloses a first magnet (e.g. 120a or 120b) in a lid body 204 along with a second magnet (e.g. 120c or 120d) in a chassis body 202, and a magnetic sensor 122b in the lid body 204, wherein the second magnet is positioned on the chassis body to influence the amount of magnetic flux detected by the magnetic sensor based on relative position of the lid body and the chassis body.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a first magnet in the lid body, as disclosed in Walker, with the apparatus as otherwise disclosed in Lee so as to improve the accuracy of the magnetic sensor.  Walker, paragraph 0066.  Lee also suggests that the number and location of sensors and/or magnets may be varied.  Lee, paragraph 0136.  
Claims 3, 4, 9, 10, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2010/0298032), Walker (US Publication 2012/0154288) and further in view of Prabhune et al. (US Publication 2006/0045495). 
In re Claims 3, 9, 10, 15, 16, 17 and 18, Lee in view of Walker discloses the limitations as noted above, but do not explicitly disclose a 360 degree rotation and detection.  However, providing such is not new.  For example, Prabhune discloses a plurality of magnetic sensors 271, 272 that detect the magnetic flux generated from a plurality of magnets 341, 342 so as to determine the orientation of a lid body 30 relative a chassis body, including whether the 
In re Claim 4, Lee as modified by Walker discloses a third magnet (Walker, 120c-120h) that is positioned on the chassis body (Walker, 202).  
Allowable Subject Matter
Claims 5-6, 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841